We granted a rehearing in this case upon application of the State of Louisiana and its showing that relators, Taylor Lirette, Wilson Pellegrin, Andrew Verdin, Joseph Verdin, Gerard Parfait, Chester Fitch, Joe Scott, and Dennis Parfait, had acquiesced in the judgment and sentence of the lower court in that they paid the respective fines imposed upon them and were released by the sheriff prior to the date upon which the sheriff's office was apprised of the fact that we had granted writs in this case, as reflected in the sheriff's return, which had not been called to our attention.
It is unnecessary to restate the facts and issues in this case, for they have been accurately stated and properly disposed of in our original opinion, with the exception of the point which is now before us for consideration.
It is the well settled jurisprudence of this state that an order or judgment of an inferior court will not be reviewed *Page 283 
either by appeal or certiorari when it is shown that the order or judgment has been acquiesced in by the party complaining. Marr's Criminal Jurisprudence of Louisiana, 2d Ed., Volume 2, Section 755; State v. Richard et al., 127 La. 413, 53 So. 669; and State v. Brewer, 135 La. 208, 65 So. 111.
In support of the rehearing granted in this case, the state filed a supplemental return showing the dates upon which relators paid their fines, supported by an ex parte affidavit of a deputy sheriff stating that they were paid to him "voluntarily and before the writs issued had reached or could have reached the Parish of Terrebonne."
On the other hand the above named relators have also filed affidavits in this court stating, in effect, that their application for writs of certiorari, prohibition, and mandamus filed here on November 2, 1938, was presented to and served on the district judge and the district attorney on the day of their conviction and sentence, October 31, 1938, and service accepted by them on the same day; that immediately thereafter the judge was requested to suspend the execution of the judgment until this court had an opportunity to pass upon their application for writs, and that they, in the meantime, be *Page 284 
released on bond, which request was refused; that being without a relief or remedy, they were faced with the dilemma of serving the jail sentence, which could never be recalled, or of paying the fines, which, if granted the relief sought, could be recovered, and having been actually placed in jail — some having served as many as four days — they paid their respective fines, but that in doing so had no intention of acquiescing in the judgment and sentence of the court, nor of abandoning their application for relief to this court.
Of course if relators in this case paid their fines to avoid remaining in jail after the district judge had refused them bail, they did not, in our opinion, acquiesce in the judgment nor abandon their application for relief to this court, but we cannot pass on that issue on the record as made up by ex parte statements which are contradictory. In the interest of justice we shall remand the case to the lower court for the purpose of having the record completed regularly and that issue determined.
For the reasons assigned our original decree, except in so far as it affects Wilton Parfait, is annulled and set aside, and the case is remanded to the lower court for further proceedings consistent with the views herein expressed. *Page 285